Citation Nr: 1757585	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  14-25 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation in excess of 20 percent for status post right fibular head resection.

3.  Entitlement to an increased evaluation in excess of 20 percent for diabetes mellitus type II with erectile dysfunction.

4.  Entitlement to an increased initial evaluation in excess of 10 percent for sciatic nerve peripheral neuropathy of the left lower extremity.

5.  Entitlement to an increased initial evaluation in excess of 10 percent for sciatic nerve peripheral neuropathy of the right lower extremity.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).

7.  Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and C.H.M.


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION


The Veteran served on active duty from September 1961 to April 1965 and from February 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of November 2013, December 2014, and November 2016 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to increased evaluations for PTSD; status post right fibular head resection; diabetes mellitus type II with erectile dysfunction; and bilateral sciatic nerve peripheral neuropathy, as well as entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has not been shown to be permanently bedridden or so helpless as to be in need of regular aid and attendance due to any service-connected disabilities throughout the period of appeal.

2.  The Veteran has not been shown to have the loss of use or anatomical loss of any of his service-connected extremities or non service-connected extremities, and has not been shown to have any service-connected blindness and/or deafness.


CONCLUSION OF LAW

The criteria for SMC paid at a rate based upon the need for regular aid and attendance of another person are not met.  38 U.S.C. §§ 1114 (l) (2012); 38 C.F.R. §§ 3.102, 3.350(b), 3.352 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352 (a).  38 U.S.C. § 1114 (l); 38 C.F.R. § 3.350 (b)(3). 

38 C.F.R. § 3.352 (a) provides that the following will be accorded consideration in determining the need for regular aid and attendance (§3.351(c)(3)) inability of claimant to dress or undress himself (herself), or to keep himself (herself) ordinarily clean and presentable, frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back etc.); inability of claimant to feed himself (herself) through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

"Bedridden" will be a proper basis for the determination.  For the purpose of this paragraph "bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal functions which the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

Furthermore, the performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 CFR § 3.352 (c).

Analysis

Throughout the pendency of the appeal, the Veteran has been service connected for the following disabilities: 1) PTSD, rated 50 percent; 2) status post right fibular head resection, rated 20 percent; 3) diabetes mellitus type II with erectile dysfunction, rated 20 percent; 4) left rotator cuff tendonitis, rated 20 percent; 5) voiding dysfunction, rated 20 percent; 6) residual right eye injury with glaucoma, and retinopathy rated 10 percent; 7) tender scar residuals, right knee injury, rated 10 percent; 8) peripheral neuropathy, right lower extremity, sciatic nerve, rated 10 percent; 9)  peripheral neuropathy, left lower extremity, sciatic nerve, rated 10 percent; 10) peripheral neuropathy, right lower extremity, femoral nerve, rated 10 percent; and 11) peripheral neuropathy, left lower extremity, femoral nerve, rated 10 percent.

The Veteran contends in testimony at his 2017 Board hearing that he has his daughter assists with monitoring him with his medication administration, doctor appointments, food preparation, dressing, and bathing to insure that he doesn't injure himself, although it appears that he is able to perform the actual movements required to do such independently.  The Veteran is unable to drive at night due to his glaucoma.  However, he did testify that he still is able to drive a car for short distances, even with pain from his peripheral neuropathy and right knee and do small grocery trips as long as he does not carry more than 5 pounds in accordance with doctor's orders for his non service-connected heart disability.

The Veteran was provided with a VA examination for aid and attendance and housebound status in July 2016.  It was noted that the Veteran's non service-connected congestive heart failure was solely responsible for the Veteran's restriction of activities and any need for regular aid and attendance.  The Veteran was shown to be able to feed himself.  He could not prepare meals due to easily getting tired on account of congestive heart failure.  It was also noted that the Veteran needs assistance and set-up and standby assistance for safety and adequate hygiene on account of congestive heart failure.  The Veteran was not found to be legally blind.  The Veteran was not found to require any home nursing care.  The Veteran required medication management assistance due to various medications he is taking on account of congestive heart failure.  It was also noted that the Veteran needs assistance paying bills on account of congestive heart failure.  The Veteran was noted to have limited activity due to congestive heart failure, including no repetitive hand motion/limited motion of arms and unable to lift more than 5 pounds. Occasional fluid retention in bilateral hands affects functional capabilities on upper extremities.  The Veteran uses a walker due to unsteady gait, edma on bilateral feet, and peripheral neuropathy.  Pain between shoulder and lower back pain restricts activities/movement on these areas.  The examiner noted that the Veteran's congestive heart failure and low ejection fraction (20% to 25%) contribute to his fatigue and difficulties with daily activities.  As a result, the Veteran is mostly homebound, with the exception of doctor visits.

The evidence does not support a finding that the Veteran's service connected disabilities caused the need for aid and attendance as provided under 38 C.F.R. § 3.352.  The Board acknowledges the Veteran's testimony and the testimony of his daughter at the 2017 Board hearing in regard to the actual provision of aid and attendance that appears to be consistently provided on a daily basis.  Such is also supported in the findings of the July 2016 VA examination.  However, the evidence does not reflect that such actual provision of regular aid and attendance by another person is required by any of his service-connected disabilities.  Rather, such is provided on the basis of consideration of the Veteran's non service-connected congestive heart failure.  In this regard, even the Veteran himself has testified regarding these limits and that, but for the limitations of his heart condition, he would be able to do more independent activities of daily living which, with his testimony regarding self-driving and shopping in limited durations, shows that even that does not appear to be totally limiting.  

There has been no credible lay evidence or indication in the medical evidence of record that the Veteran has required the need of regular aid and attendance due to service-connected disabilities exclusively.

In sum, the Veteran's service-connected disabilities have not caused the need for regular aid and attendance.  Thus, entitlement to special monthly compensation on the basis of aid and attendance is not established.


ORDER

Entitlement to SMC based upon the need for aid and attendance is denied.


REMAND

At the July 2017 Board hearing, the Veteran testified that he has received ongoing treatment for his disabilities at the VA Medical Center.  In particular, he has testified regarding medication changes affecting his PTSD and diabetes mellitus type II with complications.  A review of the claims file reveals that, with the exception of a single letter written by the Veteran's VA physician regarding his non service-connected heart condition in October 2016, comprehensive records up to April 2014 are only of record.  As such, because the record appears incomplete and a review of prior records shows that the Veteran has been treated for his currently claimed disabilities at the VA Medical Center, the Veteran's claim should be remanded to obtain these additional records and associate them with the claims file.

PTSD, Diabetes Mellitus, and Peripheral Neuropathy

In regard to his PTSD, the Veteran has testified that he now experiences increased hypervigilance, memory problems, anxiety, and isolation, with sleep disturbances, to include nightmares.  The Veteran's daughter also testified that she has witnessed these worsening problems, which also include increased flashbacks.  Such increased symptoms, to specifically include nightmares, were not noted on the previous VA examinations.  She also testified that, in regard to the Veteran's memory problems, such were in existence prior to his stroke 15 years earlier, but appear to have continually worsened in light of the Veteran's other psychiatric symptoms, particularly lack of sleep.

The Veteran was last provided with a VA examination for his PTSD in November 2013.  Upon review of the claims file, subjective interview, and objective testing, the examination diagnosed the Veteran with PTSD that was found to be moderate, based upon symptoms of anxiety, depression, chronic sleep impairment, mild memory loss, and difficulty in establishing and maintaining effective work and social relationships.  There were no findings of flashbacks or nightmares noted.

In regard to the Veteran's diabetes, he has testified that his condition has increasingly worsened, as his doctor has recently had to increase the amount of insulin needed to properly treat his diabetes.  This was also confirmed by testimony from the Veteran's daughter, who has helped to administer his medications.  This appears to have occurred within the past year since the Veteran's last November 2016 VA examination of record.

The Veteran was last provided with a VA examination for his diabetes in November 2016.  Upon review of the claims file, subjective interview, and objective testing, the examination diagnosed the Veteran with diabetes mellitus type II that was noted to require insulin and restricted diet, but no regulation of activities, hypoglycemic episodes, or ketoacidosis.

In regard to the Veteran's peripheral neuropathy, the Veteran testified that he has been experiencing worsening symptoms since his last November 2016 VA examination.  In particular, he has claimed that his condition results in increased pain and swelling in his bilateral lower extremities.  The Veteran's daughter also testified that she has observed the Veteran's difficulties ambulating and the swelling in his bilateral lower extremities.

The Veteran was last provided with a VA examination for his peripheral neuropathy in November 2016.  Upon review of the claims file, subjective interview, and objective testing, the examination diagnosed the Veteran with peripheral neuropathy of the sciatic nerve affecting the bilateral lower extremities.  It was noted that the Veteran's condition was wholly sensory, consisting of pain and loss of sensation, with mild functional impairment.  There was no discussion of complaints of swelling or any other physical manifestations of the peripheral neuropathy.

Although the November 2013 and November 2016 VA examinations were adequate at their respective times, their contrast with the Veteran's subsequent contentions of a worsening condition must be reconciled.  VA has a duty to assist Veterans to obtain evidence needed to substantiate a claim.  38 U.S.C. § 5103A (2012); 38 § C.F.R. § 3.159 (2017).  This duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In this regard, VA must provide a new examination when a Veteran claims that a disability is worse than when originally rated or when the available evidence is too old to adequately evaluate the current state of the condition.  See Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  The Veteran has reported worsening symptoms since the November 2013 and November 2016 VA examinations.  Furthermore, the VA PTSD examination of record over 4 years old.  As such, it is necessary to obtain new examinations in order to assess the current effects of the Veteran's disabilities.

Status Post Right Fibular Head Resection

The Board observes that a precedential opinion that directly impacts this case was issued by the United States Court of Appeals for Veterans Claims (Court) in 2016.  In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59  creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities. The final sentence provides that "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found that, to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59.  As such, any VA examination provided to assess the current severity of the Veteran's right knee must be conducted in accordance with the requirements as outlined in Correia.

Here, the Veteran was last provided with a VA examination for his right knee in November 2013.  However, the examiner did not conduct the examination in accordance with the requirements outlined in Correia, as both active and passive ranges of motion were not provided.  As such, the Board finds that the Veteran should be afforded a new VA examination for his right knee.

TDIU

Additionally, as the resolution of the aforementioned rating claims could affect the resolution of the claim for TDIU, the Board finds them to be inextricably intertwined.  Harris v Derwinski, 1 Vet. App. 80 (1991).  As such, the adjudication of the claim for TDIU must be deferred.

Relevant ongoing medical records should also be requested.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran's relevant VA outpatient treatment records from April 2014 to present should be obtained and associated with the claims file.  The RO should also associate with the file any other relevant updated medical treatment records as the Veteran may identify as well.

2. Thereafter, schedule the Veteran for an appropriate VA examination to evaluate the service-connected PTSD. The entire claims file should be made available to and be reviewed by the examiner, to specifically include any newly associated treatment records showing treatment or the provision of medication for the Veteran's PTSD.

The examiner should consider whether the Veteran's memory loss symptoms are related to his PTSD.  In so doing, the examiner should consider and discuss the testimony provided by the Veteran and his daughter at the 2017 Board hearing regarding the preexistence of such symptoms prior to the onset of his cerebrovascular accident.

A complete rationale should be provided for all opinions rendered.  

3. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected diabetes mellitus type II with erectile dysfunction. The entire claims file should be made available to and be reviewed by the examiner, to specifically include any newly associated treatment records showing treatment or the provision of medication for the Veteran's condition.

4. Schedule the Veteran for an appropriate VA examination to evaluate the service-connected peripheral neuropathy of the sciatic and femoral nerves of the bilateral lower extremities. The entire claims file should be made available to and be reviewed by the examiner, to specifically include any newly associated treatment records showing treatment or the provision of medication for the Veteran's condition.

The examiner should particularly discuss the Veteran's complaints of swelling in his bilateral lower extremities and whether such is attributable to his peripheral neuropathy or some other illness.

A complete rationale should be provided for all opinions rendered.

5. Schedule the Veteran for an appropriate VA examination to evaluate the service- connected status post right fibular head resection. The entire claims file should be made available to and be reviewed by the examiner.

Pursuant to Correia v. McDonald, 28 Vet. App. 158   (2016), the examination should record the results of range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible with the range of the opposite, if undamaged joint. If the joint cannot be tested on "weight-bearing," then the examiner should specifically indicate that such testing cannot be done.

6. After completing the above actions, the claim should be re-adjudicated.  If it remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


